'THE Chancellor said, that, although he had made it a rule of Court, by consent of all the counsel, and for the convenience of the parties, that commissions to take depositions should issue* at any time after the cause in which they may be required is set for hearing, without any application to the Court for that purpose. Yet the practice under that rule had been carried too far; it had become very common to take commissions after the argument of a cause, in order to control the decision, by testimony not known of at the hearing; but this practice could no longer be tolerated, and that it must now be understood as positively settled, that after the argument of a cause, a commission to take deposi*410tions cannot be obtained but upon the affidavit of the party, and by special order of the Court for that purpose. And so it was decided in Dangerfield v. Claiborne and others, ante, p. 397.